Case 3:21-cv-11989-FLW-TJB Document 2 Filed 05/31/21 Page 1 of 1 PageID: 283




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 SIGNIFY NORTH AMERICA CORP.,                        Civil Action No. ______________

        Plaintiff,                                      JURY TRIAL DEMANDED

 v.                                                          Electronically Filed

 STINGRAY IP SOLUTIONS, LLC,                             PLAINTIFF’S RULE 7.1
                                                       DISCLOSURE STATEMENT
        Defendant.


  SIGNIFY NORTH AMERICA CORP.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Signify North America

Corporation states that it is indirectly wholly owned by Signify N.V., which has publicly held and

traded shares.



Dated: May 31, 2021                                  Respectfully submitted,

                                                     s/ Wade G. Perrin
                                                     Wade G. Perrin (NJ Bar No. 090802013)
                                                     Alston & Bird LLP
                                                     90 Park Avenue; 15th Floor
                                                     New York, New York 10016-1387
                                                     Telephone: (212) 210-9400
                                                     Fax: (212) 210-9444
                                                     Wade.Perrin@alston.com

                                                     Counsel for Plaintiff, Signify North America
                                                     Corp.
